Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
            EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment and Remarks, claims 109-133 and 138 are allowed and renumbered to claims 1-26.

Given that applicant has cancelled claims 134-137, the Obviousness Double Patenting (ODP) rejection of claims 134-137 over claims 116-122, 126-129, 131-136, and 138-140 of co-pending application 16/983,334 is now moot. Consequently, the ODP rejection of claims 134-137 over co-pending application 16/983,334 is hereby withdrawn.

Given that applicant has amended the claims to now recite treatment with both a strong CYP2D6 inhibitor and Valbenazine, given that applicant has demonstrated that the combination of paroxetine, a strong CYP2D6 inhibitor in combination with Valbenazine derivatives led to drug stability and reduction in drug clearance, and given that applicant has cancelled claims 134-137, the 112(a) rejection over claims 109-138 is now moot.  Consequently, the 112(a) rejection over claims 109-138 is hereby withdrawn.


The following is an examiner's statement of reasons for allowance: Claims 109-133 and 138 are drawn to a method of ameliorating one or more symptoms of tardive dyskinesia (TD) in a patient, wherein the patient is also being administered a strong cytochrome P450 2D6 (CYP2D6) inhibitor comprising: orally administering to the patient a vesicular monoamine transporter 2 (VMAT2) inhibitor chosen from (S)-2-amino-3-methyl-butyric acid (2R,3R,11bR)-3-isobutyl-9,10-dimethoxy-1,3,4,6,7,11b-hexahydro-2H-pyrido[2,1-a]isoquinolin-2-yl ester or Valbenazine and pharmaceutically acceptable salts thereof, in an amount equivalent to about 40mg as measured by Valbenazine.  There is no prior art disclosing the applicant's method of ameliorating symptoms of TD as recited in instant claim 109.  The closest art is Davis et al. (Center For Drug Evaluation and Research Application No. 2092410, June 2017, pgs. 1-297).  Importantly, Davis et al. teach the use of Valbenazine for TD in a capsule containing 40 mg wherein 1-2 capsules that may be administered by mouth once daily and wherein tested subjects include those with hepatic impairments (see pgs. 35 and 171).  Davis et al. did not teach addition of a CYP2D6 inhibitor.  However, Applicant has demonstrate in the specification that the combination of a strong CYP2D6 inhibitor in combination with Valbenazine or derivatives thereof led to reduced drug clearance and increased stability which consequently lead to increased Valbenazine systemically and wherein Valbenazine has been demonstrated to be useful in treating TD.  Since the present .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 109-133 and 138 (renumbered 1-26) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627         

03/31/2021